﻿Permit me, on behalf of the
Uganda delegation, to express our pleasure at seeing Mr.
Udovenko preside over the General Assembly at its fifty-
second session. Allow me also to pay a special tribute to
his predecessor, Ambassador Razali Ismail of Malaysia, for
the outstanding manner in which he discharged his onerous
tasks while presiding over the work of the General
Assembly at its fifty-first session. I also salute and
congratulate Mr. Kofi Annan, the Secretary-General of the
United Nations, for the commitment and dedication he has
demonstrated since he assumed this office.
We note the initiative announced by the Secretary-
General on 16 July 1997, entitled “Renewing the United
Nations: A Programme for Reform”. We will participate
actively in the deliberations on these bold and far-
reaching proposals. The discussions we shall have on the
issues contained in the Secretary-General’s proposal will
determine the kind of United Nations that can best serve
us in the twenty-first century.
The issue of the reform of the United Nations is not
new. Reform of this Organization has always been a
continuous process in which we all have an interest. We
all want to see the United Nations revitalized,
strengthened and well managed. The United Nations is
unique. The reform of the Organization must be
approached from the viewpoint of its purposes.
In reforming the United Nations, due consideration
must be given to its unequal and diverse membership,
encompassing different cultures and value systems as well
as great economic and social inequalities, which lead to
differences of opinion on the different aspects of the work
of the Organization and how they might be strengthened.
Indeed, most views expressed in the past on reform
have come against the background of widespread
scepticism. These views see the United Nations as
excessively costly, mismanaged, inefficient, bureaucratic,
corrupt and overstaffed with low- quality staff. The
United Nations, therefore, finds itself at a critical
crossroads: neglected in some critical aspects and
deliberately eroded in others. Contradictory assessments
of its performance and usefulness and divergent views
concerning its future role have given rise to political
controversy.
The important issues of reform must therefore not be
viewed merely as a question of cutting costs; rather,
reform should aim at the enhancement of the efficiency
and effectiveness of the United Nations in the delivery of
programmes and services, particularly those addressing
the pressing needs of developing countries. In elaborating
and implementing the reform package, it is necessary that
the programmes that benefit the least developed countries
and Africa emerge stronger and better equipped to
discharge their onerous responsibilities.
The Chairman of the Organization of African Unity
(OAU) has already eloquently espoused the African
position on the reform of the Security Council. We
support this and the Non-Aligned Movement positions.
The Security Council should be expanded in both
categories on the principle of equitable geographical
representation. Africa has already proposed that it be
granted two permanent seats with full veto powers. At the
25


same time, the exercise of the power must conform to
democratic principles.
If the United Nations is to be reformed and made
effective, then adequate financing is a matter of top
priority. We therefore appeal to all Member States to pay
their dues in full, on time and without conditions. Without
this commitment, reforms will only be a smoke screen to
hide our reluctance to implement the commitments we
collectively agreed upon at the celebration to mark the
fiftieth anniversary of this Organization two years ago.
Related to this is the question of the scale of
assessments. Uganda supports the principle of capacity to
pay as the fundamental criterion for the apportionment of
the expenses of the United Nations. This is critical in order
to redress the unfair burden that developing countries in
general and the least developed countries in particular
continue to shoulder as a result of imperfections inherent in
the present scale methodology, which are to their
disadvantage. This principle has been consistently
reaffirmed by the General Assembly in various resolutions.
In this connection, we would like to caution that attempts
to impose self-interested positions will not yield any
satisfactory outcome.
Uganda welcomes the result of the recently concluded
agreement in the area of anti-personnel landmines in Oslo.
We are particularly satisfied with the progress thus far
made on these weapons. On our part, even before the
conclusion of the Oslo agreement on these weapons, which
cause untold and indiscriminate destruction, we in Uganda
had already stopped and dismantled our facilities for their
manufacture. We no longer manufacture, import or use
these weapons. We call on all peace-loving nations, those
that care for the innocent who lose their limbs every minute
to landmines, to follow our example. It is our sincere hope
that when the agreement on anti-personnel landmines will
be opened in Ottawa, Canada, for signature, even those
Member States that were reluctant to join in the consensus
on the agreement will sign it. We hope that the Oslo
process will lead to progress in disarmament negotiations,
leading to the complete elimination of nuclear weapons and
subsequently of all weapons of mass destruction.
The political and economic situation in African
remains a matter of grave concern to us. We believe that
Africa must continue to search for and to find the most
suitable political arrangements that will guarantee peace and
stability. African society, since time immemorial, has
always emphasized harmony and decision-making by
consensus rather than competition and confrontation. Our
societies emphasized the good of the whole rather than
the untamed pursuit of selfish interests. In short,
egalitarianism and equal participation were the hallmarks
of societal and political organization. However, as we all
know, Africa was exposed to other cultures and systems
that introduced new forms of governance and politics. It
is not surprising, therefore, that, upon independence, these
powerful and pervasive influences, like multiparty politics
and fierce competition, tore our societies apart. The
conflicts that proliferated in the wake of independence
must be understood against this background.
We can state boldly today that, this notwithstanding,
conflict and chaos in Africa is on the retreat. We have
witnessed the end of conflict in Liberia and elections have
taken place. Military dictators are now roundly
condemned and isolated. The actions that are being
undertaken by the Economic Community of West African
States (ECOWAS) against the military junta in Sierra
Leone — actions that we all support — speak loud.
In our own region, the Great Lakes region, we
witnessed the rout of the Mobutu dictatorship, a heinous
regime that plundered one of the richest countries in
Africa almost into oblivion. We refused to accept the
military coup of Pierre Buyoya in Burundi and have set
out tough sanctions and conditions for the restoration of
democratic governance. This position was recently
renewed in Dar-es-Salaam.
The efforts that we are undertaking, deserve support,
be they in the context of the OAU Mechanism for
Conflict Prevention, Resolution and Management or of
regional initiatives such as those involving the Great
Lakes, the Economic Community of West African States
(ECOWAS) or those of the Intergovernmental Authority
on Development on the Sudan conflict. At the same time,
countries that have emerged from conflicts need to be
given a modicum of moral and material support to allow
them get back on their feet. We are all agreed on the
need for post-conflict peace-building and the need to
establish a continuum from relief to rehabilitation and
development. We are also agreed that democracy, good
governance and accountability represent the best form of
leadership.
However, nations that are struggling to reconstruct
cannot wait for a full restoration of democratic order
before they address urgent humanitarian and relief
requirements. Quite often the very transition to the rule of
law and to democratic governance is contingent upon
significant progress on the humanitarian and economic
26


fronts. It is with these kind of considerations that we would
like to see tangible assistance extended to the Democratic
Republic of the Congo without delay or preconditions. We
must put behind us the chaos that afflicted that country and
the sad chapter in the history of the Congo that was brought
about by Mobutu’s mismanagement. The survival of the
Democratic Republic of the Congo is paramount and should
be of concern to all of us.
The experience of the United Nations in Somalia and
Rwanda has demonstrated the need for improvement in the
Organization’s ability to anticipate crisis situations and put
in place effective mechanisms to avert such situations,
including in the area of early warning. In this connection,
we note with satisfaction the strengthening of the United
Nations capacity for post-conflict peace-building with the
designation of the Department of Political Affairs as focal
point for this purpose.
We are seized of the grave situation in Congo
(Brazzaville) and the Central African Republic. The
unsteady progress on a negotiated settlement of the conflicts
in Angola, Somalia, southern Sudan and the Western
Sahara continue be of concern to us. We call on all the
parties to the conflicts to engage in constructive dialogue in
order to establish lasting peace. We should all support them
in this process.
In Uganda, we continue to search for solutions to our
economic difficulties. We have therefore continued to
implement far-reaching economic reforms that emphasize
liberalization, privatization, investment promotion and cost-
effectiveness in management. The results are promising,
and we have recorded gross domestic product growth rates
of more than 6 per cent per annum. Now we are grappling
with the need to ensure that economic progress benefits the
people, particularly the poorest. This we will address in the
framework of a poverty eradication strategy, the pillars of
which will include: first, the improvement of physical
infrastructure, such as roads and telecommunications;
secondly, the universalizing of primary education and the
increasing encouragement of private education at the
secondary and tertiary levels to unlock the creative power
of our population; thirdly, the modernization and
diversification of agriculture; and fourthly, the promotion of
micro- and small-scale enterprise through improved access
to credit for the rural poor.
This is a tall order, and we call upon our development
partners to support us in this process in the context of the
already formulated national action plans and the agreed
framework for international development cooperation.
The issue of the world’s freshwater resources
remains of the utmost concern to my delegation. Water
shortages in the next century are likely to restrain
economic and social development. A large part of Uganda
is covered by fresh water. In Uganda, we attach
importance to the economic value of water, and that is
why we recognize the importance of its equitable and
reasonable use. Unfortunately, our water resources are
being choked by the rapid growth and spread of the water
hyacinth on Lake Victoria and on other lakes and rivers
in the Nile Valley. As we have done in the past, we
urgently appeal once again to the international community
to extend its support to enable us to address the problem
of the water hyacinth.
Let me reiterate our confidence in the mission of the
United Nations in coordinating and delivering targeted
assistance to developing countries in all areas of human
endeavour, in partnership with Governments. It is
important, therefore, to ensure that the focus of the
Organization is sharpened to enhance the relevance and
effectiveness of its programmes, be it in the area of
governance, poverty eradication, capacity-building or
humanitarian assistance.
We need a United Nations that will act as an agent
of progress and change and that will be equipped to play
an effective and leading role in improving the economic
and social conditions of all the world’s nations — not just
a few. We also want a reformed United Nations that will
deal effectively with the growing number of complex
international challenges, including development, peace
and security. Furthermore, we need a reformed United
Nations that must provide global leadership and vision in
the twenty-first century.









